Citation Nr: 1417616	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-46 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a musculoskeletal disorder, other than disorders of the spine, bilateral shoulders, and bilateral hips.   

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected residuals of a compression fracture, C-7.  

3.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected residuals of a compression fracture, C-7.

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected residuals of a compression fracture C-7.

5.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected residuals of a compression fracture, C-7.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 to March 1983.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The rating decision denied increased ratings for residuals of a compression fracture, C7, and musculoskeletal style headaches.  The decision also denied entitlement to service connection for degenerative joint disease of the right and left shoulder and right and left hip, and a musculoskeletal disorder.  Finally, the decision denied reopening a claim for entitlement to service connection for degenerative joint disease of the lumbar spine.  

The Veteran filed a notice of disagreement in October 2008 and restricted his appeal to entitlement to service connection for degenerative joint disease of the right and left shoulder, a musculoskeletal disorder, and chronic pain in the right and left hip.  As such, the issues of entitlement to increased ratings for residuals of a compression fracture, C7, and musculoskeletal style headaches, and whether new and material evidence had been received to reopen a claim of entitlement to service connection for degenerative joint disease of the lumbar spine are not before the Board.  

The Veteran was provided with a statement of the case in October 2010.  The Veteran perfected his appeal with a November 2010 VA Form 9.

As the Veteran has other diagnoses concerning the musculoskeletal system, the Board has recharacterized the issue as seen on the title page.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a March 2014 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for a right shoulder disability and right and left hip disabilities, to include as secondary to service-connected residuals of a compression fracture, C-7, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current musculoskeletal disability, other than disorders of the spine, bilateral shoulders, and bilateral hips.  

2.  The Veteran does not have a left shoulder disability.  


CONCLUSION OF LAW

1.  The criteria for service connection for a musculoskeletal disorder, other than disorders of the spine, bilateral shoulders, and bilateral hips, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a left shoulder disorder, to include as secondary to service-connected residuals of a compression fracture, C-7, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in June 2007, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in October 2010.  The Board finds that the VA examination report is adequate in regards to the Veteran's claimed left shoulder disorder because the examiner based his conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed musculoskeletal disability.  The Board also notes that a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  In this case, as will be discussed further below, there is no competent evidence of a current musculoskeletal disability, other than disorders of the spine, bilateral shoulders, and bilateral hips.  Furthermore, there is no evidence of in-service complaints, diagnoses, or treatment for a musculoskeletal disorder, other than disorders of the spine.  As such, the Board finds that the duty to provide an examination has not been triggered for this issue.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Analysis

Musculoskeletal Disorder

The Veteran contends that he has a musculoskeletal disorder that is related to service.  

The Board notes that in-service treatment records are negative for any complaints, treatment, or diagnosis of a musculoskeletal disorder, other than a disorder of the spine.  Furthermore, post-service VA and private treatment records do not show a current diagnosis of any musculoskeletal disability, other than disorders of the spine, bilateral shoulders, and bilateral hips.  

The Board acknowledges the Veteran's assertions that he has a musculoskeletal disability.  The Board notes that the Veteran is competent to report his symptoms and belief that he suffers from symptoms of a musculoskeletal disability.  See, Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also finds the Veteran's reported symptoms and his belief that he has a musculoskeletal disability are credible.  However, the Veteran is not competent to provide a diagnosis of a musculoskeletal disability as this involves resolution of a medically complex matter.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such the Board assigns little probative weight to the Veteran's assertions that he currently has a musculoskeletal disability, other than disorders of the spine, bilateral shoulders, and bilateral hips.

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for a musculoskeletal disability, other than disorders of the spine, bilateral shoulders, and bilateral hips must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Left Shoulder

The Veteran contends that he has a left shoulder disability that is secondary to his service connected residuals of a compression fracture, C-7.  

Service treatment records show that in October 1982, the Veteran was treated for a compression fracture, C-7, and reported that the pain radiated down his arms.  Service treatment records are negative for any diagnosis of a left shoulder disability. 

An August 2005 VA treatment record shows that the Veteran complained of constant shoulder problems.  An October 2005 x-ray of the bilateral shoulders was negative.  

The Veteran was afforded a VA examination in November 2007.  X-rays of the bilateral shoulders were normal.  The examiner concluded that the Veteran had degenerative joint disease of the shoulders that was unrelated to the in-service compression fracture of the C-7 vertebral body.  

The Veteran was afforded another VA examination in October 2010.  The examiner concluded that there was no diagnosis found regarding the claimed degenerative disease of the Veteran's shoulders.  The examiner diagnosed scapulocostal syndrome with prominent findings of pain in the bilateral trapezius and rhomboids.  The examiner concluded that this was the same pain as he experiences in his neck as it involves the same muscles.  The examiner also concluded that this was the same diagnosis, or same etiology, as the Veteran's service-connected degenerative disease of the cervical spine condition.  The examiner also concluded there was no joint-related diagnosis found.   

Based on the evidence of above, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a left shoulder disability.  In this regard, the Board finds the October 2010 VA examiner's opinion to be highly probative to the question at hand.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Here, the October 2010 VA examiner is a VA staff physician and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examination report reflects review of the Veteran's claims file, interview, and examination of the Veteran.  It also provides a persuasive rationale, particularly in concluding that the pain the Veteran feels is the same pain he experiences in his neck as it involves the same muscles.  

The Board notes that the November 2007 VA examiner concluded that the Veteran had degenerative joint disease of the shoulders.  However, there is no other medical evidence of record that shows the Veteran has degenerative disease of the left shoulder.  As noted, the August 2005 x-rays were noted as negative, and even more persuasive, the x-rays taken at the November 2007 VA examination were noted as normal.  As such, the Board assigns no probative value to the November 2007 VA examiner's conclusion that the Veteran had degenerative joint disease of the shoulders.  

Again, the Board acknowledges the Veteran's assertions that he has a left shoulder disability.  The Board again notes that the Veteran is competent to report his symptoms of pain.  See Washington, 19 Vet. App. 362, 368 (2005).  The Board also finds the Veteran credible in his reported symptoms.  However, the Veteran is not competent to provide a diagnosis of a left shoulder disability, or to distinguish whether his symptoms are from his service-connected residuals of a compression fracture, C-7, or a separate and distinct left shoulder disability, as this involves resolution of a medically complex matter.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  As such the Board assigns no probative weight to the Veteran's assertions that he currently has left shoulder disability.  

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for a left shoulder disorder, to include as secondary to service-connected residuals of a compression fracture, C-7, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.
ORDER

Entitlement to service connection for a musculoskeletal disorder, other than disorders of the spine, bilateral shoulders, and bilateral hips, is denied.  

Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected residuals of a compression fracture, C-7, is denied.  


REMAND

Right Shoulder

The Veteran contends that his right shoulder disorder is secondary to his service-connected residuals of a compression fracture, C-7.  

A July 2005 VA treatment record shows that the Veteran was diagnosed with right shoulder impingement syndrome with subacromial bursitis.  An August 2005 VA treatment record shows that the Veteran was diagnosed with subacromial bursitis on the right.  

The Veteran was afforded VA examination in October 2010.  As noted above, the examiner concluded that there was no diagnosis found regarding the claimed degenerative disease of the Veteran's shoulders.  The examiner diagnosed scapulocostal syndrome with prominent findings of pain in the bilateral trapezius and rhomboids.  The examiner concluded that this was the same diagnosis, or same etiology, as the Veteran's service-connected degenerative disease of the cervical spine condition.  The examiner also concluded there was no joint-related diagnosis found.   

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board finds that as there are right shoulder disabilities of record, the claims file should be returned to the October 2010 VA examiner to address the right shoulder diagnoses of record.  

Right and Left Hip

The Veteran contends that his right and left hip disorders are secondary to his service-connected residuals of a compression fracture, C-7. 

The October 2010 VA examiner diagnosed pririformis syndrome and concluded it was not due to or a result of the Veteran's diagnosis of degenerative disease of the cervical spine.  The examiner explained that the Veteran has lumbar spine degenerative disease and decreased range of motion of bilateral lateral rotators that are the overwhelmingly likely cause of the Veteran's bilateral buttock discomfort.  The examiner also concluded that the Veteran does not have degenerative disease of the hips as claimed.  

While the examiner concluded that the Veteran's residuals of a compression fracture, C-7, did not cause the Veteran's hip disabilities, he failed to address whether the Veteran's service-connected residuals of a compression fracture, C-7, aggravated those disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448(1995).  As such, the Board finds that on remand the examiner should also provide an aggravation opinion.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any new medical evidence, from VA or otherwise, pertaining to any treatment the Veteran received for his right shoulder disorder and right and left hip disorders, that may have come into existence since March 2010.  The RO should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.
2. Thereafter, return the claims file to the examiner who conducted the October 2010 VA examination for an addendum opinion.  If such examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.  Review of the claims file must be noted in the addendum report.

The examiner should review the claims folder and render an opinion as to whether the evidence supports a finding that the diagnosed impingement syndrome and/or subacromial bursitis of the right shoulder resolved before the Veteran filed his claim for service connection for a right shoulder disability in May 2006.  

If the diagnosed impingement syndrome and/or subacromial bursitis of the right shoulder did not resolve before the claim was filed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected residuals of a compression fracture, C7, (1) caused or (2) aggravated the Veteran's diagnosed impingement syndrome and/or subacromial bursitis of the right shoulder beyond its natural progression.

The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residuals of a compression fracture, C7, aggravated the Veteran's diagnosed pririformis syndrome beyond its natural progression.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


